ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 28 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,979,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an imaging device comprising: a first signal detection transistor having a gate coupled to the charge accumulation node; a second signal detection transistor having a gate coupled to the photoelectric converter; a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the charge accumulation node being transmitted through the signal line; a first reset transistor one of a source and a drain of which is coupled to the charge accumulation node; and a second reset transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and drain of the first reset transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor,[[; and]] one of a source and a drain of the second signal detection transistor is coupled to the other of the source and drain of the second reset transistor, and no transistor is coupled between the photoelectric converter and the gate of the second signal detection transistor, in combination with the other elements of the claim.  The closest prior art of record, Feder teaches a pixel with two signal detection transistors, however, Feder fails to teach or suggest “a first signal detection transistor having a gate coupled to the charge accumulation node; a second signal detection transistor having a gate coupled to the photoelectric converter; a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the charge accumulation node being transmitted through the signal line; a first reset transistor one of a source and a drain of which is coupled to the charge accumulation node; and a second reset transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and drain of the first reset transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor,[[; and]] one of a source and a drain of the second signal detection transistor is coupled to the other of the source and drain of the second reset transistor, and no transistor is coupled between the photoelectric converter and the gate of the second signal detection transistor” as currently claimed.
Claims 2-11 are allowable due to their dependence on claim 1.
Claim 12 is allowable because the prior art of record fails to teach or suggest an imaging device comprising: a first feedback circuit that feeds back at least a part of an output of the first signal detection transistor to the first node; and a second feedback circuit that feeds back at least a part of an output of the second signal detection transistor to the second node, in combination with the other elements of the claim.  The closest prior art of record, Lule (United States Patent Application Publication 2007/0153109) teaches an imaging device including pixels with two output paths, however, Lule fails to disclose any feedback circuits, while Kim et al. (United States Patent Application Publication 2012/0059625) teaches a pixel with two output paths, the feedback circuits disclosed by Kim are both connected to the first output path.  Therefore, the prior art of record fails to reasonably teach or suggest “a first feedback circuit that feeds back at least a part of an output of the first signal detection transistor to the first node; and a second feedback circuit that feeds back at least a part of an output of the second signal detection transistor to the second node” as currently claimed.
Claims 13-15 are allowable due to their dependence on claim 12.
Claim 16 is allowable because the prior art of record fails to teach or suggest an imaging device comprising: a first signal detection transistor having a gate coupled to the charge accumulation node; a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the charge accumulation node being transmitted through the signal line; a first reset transistor one of a source and a drain of which is coupled to the charge accumulation node: and a second reset transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and the drain of the first reset transistor and the other of the source and drain of the second reset transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor, and no transistor other than the transfer transistor is coupled, in series with the transfer transistor, between the photoelectric converter and the gate of the first signal detection transistor, in combination with the other elements of the claim.  The closest prior art of record, Geurts teaches an image sensor, however, Geurts fails to teach or suggest “a first signal detection transistor having a gate coupled to the charge accumulation node; a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the charge accumulation node being transmitted through the signal line; a first reset transistor one of a source and a drain of which is coupled to the charge accumulation node: and a second reset transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and the drain of the first reset transistor and the other of the source and drain of the second reset transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor, and no transistor other than the transfer transistor is coupled, in series with the transfer transistor, between the photoelectric converter and the gate of the first signal detection transistor” as currently claimed.
Claim 17 is allowable due to its dependence on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696